DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-23, 30-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (Pub. No. 20140153630) in view of Shao et al. (Patent No. 57330433).
- With respect to claims 20, 37-39, Strobel teaches a device, comprising: - a memory configured to store, for each one of a plurality of communication lines, an associated relative weight and an associated noise value indicative of a signal- to-noise ratio of transmission on the respective communication line (paragraphs 164, 180: the weights are implicit features or the weighted sum rate problem; paragraph 157: the waterfilling uses the SINR to optimize the power distribution and the scaling factors defined in paragraph 161), - at least one processor configured 
- With respect to claims 21, Strobel teaches wherein the device is a distribution point unit and further comprises: - a plurality of transceivers configured to transceive on the communication lines, wherein the at least one processor is configured to control the plurality of transceivers to perform the vectored transmission on the plurality of communication lines in accordance with the optimized transmission precoding parameter (e.g. Fig. 4 with DP transceives to CPEs par. 133).  
- With respect to claims 22, 33: Strobel teaches - a backbone interface configured to communicate with a network management system, wherein the at least one processor is 
- With respect to claims 23, 30, Strobel teaches wherein the memory is configured to store a plurality of sets of relative weights, each set comprising, for each one of the plurality of communication lines, an associated relative weight, wherein the at least one processor is configured to perform the optimization of the transmission precoding parameter for each set (e.g. bonding group in Fig. 7 and central optimizer as in Fig. 1).  
- With respect to claims 31, Strobel teaches wherein the at least one processor is configured to determine the relative weights based on at least one of minimum guaranteed data rates associated with subscribers of the plurality of communication lines, peak data rates associated with the subscribers, and traffic loads associated with the plurality of communication lines (par. 157, 181).  
- With respect to claims 32, Strobel teaches wherein the at least one processor is configured to determine, for each one of the plurality of communication lines, at least one of a maximum data rate, a minimum data rate, and an average data rate associated with the optimized transmission precoding parameter, wherein the at least one processor is configured to selectively adjust the relative weights based the at least one of the maximum data rate, the minimum data rate, and the average data rate (par. 157, 181).  

- With respect to claims 35, Strobel teaches wherein the transmission precoding parameter is at least one of a signal gain and a vectoring precoding coefficient (par. 42, 161, 170).  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (Pub. No. 20140153630) and Shao in view of Wei et al. (Pub. No. 20140254791).
- With respect to claim 36, Strobel fails to teach wherein the device is a ITU-T G.Fast distribution point unit, Wei discloses the ITU-T G.Fast at Distribution Point Unit (see par. 8, Fig. 1) for transmit data onto the vector group of lines.  Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling data to implement the ITU-T G.Fast into Strobel’s invention at Distribution Point for fast transmit data in network.


Allowable Subject Matter
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHUC H TRAN/Primary Examiner, Art Unit 2471